Order denying motion to dismiss the complaint on the ground that it does not state a cause of action in equity affirmed, with ten dollars costs and disbursements. The complaint states a cause of action at law and that precludes a dismissal of the complaint even though the prayer for relief is equitable in its character. The prayer for relief is not the determining factor with respect to the character of the cause of action set out in the complaint. (Traub v. Arrow Manufacturing Corporation, 207 App. Div. 292, 296.) Lazansky, P. J., Kapper, Seeger, Carswell and Seudder, JJ., concur.